 In the Matter Of FLORIDA POWER & LIGHT COMPANYandDISTRIBUTIONDEiARTMENT EMPLOYEES ASSOCIATION OF FLORIDA POWER & LIGHTCOMPANY (GREATER MIAMI AREA)In the Matter of FLORIDA POWER & LIGHT COMPANYandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERSIn the Matter of FLORIDA POWER & LIGHT COMPANYandGAS DEPART=MENT EMPLOYEES ASSOCIATION OF FLORIDA POWER & LIGHT COMPANYOF THE STATE OF FLORIDACases Nos. R-3913, R-3922, and R-39.3, respeetively,AMENDMENT TO DIRECTION OF ELECTIONSAugust 19,194On July 21, 1942, the National Labor Relations Board issued aDecision and Direction of Elections 1 in this proceeding, the electionsto be conducted as early as possible but not later than thirty (30)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Tenth Region (Atlanta,Georgia).The Board, having been informed by the Regional Director thata longer period within which to hold the elections is necessary, herebyamends the Direction of Elections issued on July 21, 1942, by, strikingtherefrom the words "not later than thirty (30) days from the date ofthis Direction" and substituting therefor the words "not later thansixty (60) days from the date of this Direction.",142 N. L.R B. 742. ,43 N. L.R. B., No. 65.389